Exhibit 10.03




Amendment Number 2 to Employment Agreement
 
 
This Amendment (the “Amendment”) to the Letter Agreement dated January 5, 2005
(the “Agreement”) by and between you, Jeffrey T. Housenbold, and Shutterfly,
Inc. (the “Company”), as amended effective December 8, 2008, is effective as of
March 12, 2009 (the “Effective Date”).
 
Recitals
 
Whereas, you and the Company have previously entered into an Agreement dated as
of January 5, 2005, whereby the Company confirmed your employment upon certain
terms and conditions;
 
Whereas, you and the Company have also previously entered into an amendment to
the Agreement effective as of December 8, 2008 (“Amendment Number 1”); and
 
Whereas, you and the Company agree it is advisable to amend the Agreement
further in order to align the length of time during which your options may be
exercised after your disability or death;
 
Now, Therefore, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, you and the Company hereby agree
to the following changes to the Agreement as follows:
 
Any capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Agreement.
 
(1)           The last paragraph of Section 3 of the Agreement, as it has been
deleted and replaced by paragraph (1) of Amendment Number 1, is hereby deleted
and replaced with the following:
 
In the event you terminate employment with the Company as a result of
Involuntary Termination or Termination without Cause, each as defined below, you
may exercise the outstanding, vested portion of any of your options for Company
common stock during the twenty-four (24) month period commencing on the date of
your termination of employment, provided, however, that in no event may any
option be exercised after its expiration date.  In the event you terminate
employment with the Company as the result of Termination for Disability, as
defined below, or your death, the outstanding, vested portion of any of such
options may be exercised during the twenty-four (24) month period commencing on
the date of your Termination for Disability or your death, provided, however,
that in no event may any option be exercised after its expiration date. In the
event you terminate employment with the Company as a result of Voluntary
Termination or Termination for Cause, you may exercise the outstanding, vested
portion of any of such options during the period allowed under the 1999 Stock
Plan or the Company’s 2006 Equity Incentive Plan, as applicable.
 
Except as specifically set forth above, all terms and conditions of the
Agreement, as amended by Amendment Number 1 shall remain in full force and
effect.  This Amendment shall be deemed to form an integral part of the
Agreement, as amended by Amendment Number 1.  In the event of any inconsistency
or conflict between the provisions of the Agreement, as amended by Amendment
Number 1 and this Amendment, the provisions of this Amendment will prevail and
govern.
 
This Amendment may be executed in counterparts and, upon delivery of
counterparts which together show the execution by both parties hereto, shall
constitute one agreement which shall inure to the benefit of and be binding upon
the parties hereto.
 
 
In Witness Whereof, the parties hereto have caused this Amendment to be entered
into as of the Effective Date.
 
 
 

 Shutterfly, Inc.  Jeffrey T. Housenbold     By:/s/Mark J. Rubash   
By: /s/Jeffrey T. Housenbold
Name: Mark J. Rubash
 
Title: Senior Vice President, Chief Financial Officer
Date: March 12, 2009